Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This Non-Final Office Action is in reply to request for continued examination filed 11/12/2020. 
Claims 1 and 10 have been amended.
Claims 1-18 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/12/2020.
Response to Arguments/Amendments
With respect to applicant’s arguments regarding the 35 USC § 103(a) rejection applicant generally states, “…Khedouri does not enforce a maximum predefined length for podcasts…”, and that, “…Shapiro discusses selecting ‘segments’…these segments are generically introduced…without any enforced maximum predefined length…”. Examiner has considered applicant’s arguments, but they are not persuasive. Khedouri teaches a method/system including, e.g., podcasting, based on predetermined rules, favorite preferences of users, and other criteria. Secondary reference Shapiro discloses receiving, modifying (based on user feedback) and delivering compilation data (media selections, podcasts, streaming media clips) dynamically to a user. Shapiro also teaches at ¶42: “…The percentage of time allocated to advertising and promotion may be based upon the type of subscription purchased. A more expensive premium service may include less (or no) advertising and promotion as compared to a standard subscription…”).Shapiro further discloses presenting a talk-based segment, video and audio content to a user and a rating interface (Fig 3, 4, ¶55-¶57, ¶85, ¶97-¶100). The known subscription techniques of Shapiro are applicable to the method/system of Khedouri as they both share characteristics and capabilities, namely they are directed to providing customized content to users. One of ordinary skill in the art would have recognized that applying the known techniques of Shapiro to Khedouri would have yielded predictable results and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems, hence resulting in an improved system for providing for providing an on-demand compilation data of content elements to users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for providing 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “…the media items being longer than the maximum predefined length…”. This limitation is ambiguous. Examiner believes there is a typo and the word “not” is missing. For purposes of prior art, Examiner interprets the limitation as “…the media items not being longer than the maximum predefined length…”.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-4, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khedouri et al., US Patent Application Publication No US 2008/0182510A1, in view of Shapiro et al., US Patent Application Publication No US 2008/0242221 A1.
With respect to Claims 1 and 10,
Khedouri discloses,
receiving by a content server a plurality of artist messages including audio content from client devices of a plurality of artists, each artist message including content created using a respective client device of the respective artist and is directed to listeners of the respective artist (Abstract: “…Content and playlists may also be pushed by a server from other sources and means including, e.g., podcasting, based on predetermined rules, favorite preferences of users, and other criteria. …”;¶19: “…The media distribution system preferably includes one or more Internet-based database servers wherein are stored digital audio and/or video data content in compressed or uncompressed form and associated metadata (i.e., descriptive or associative data concerning the content--in the case of audio, this may include such items as length of track, name of artist, name of song, name  artist messages.
receiving from a client device of a listener a request for media items including audio content, the request including a seed value; (¶19: “…media distribution system…. optimized for searching for, receiving and playing audio and/or video files… capable of wirelessly transmitting and receiving audio and/or video data … able to communicate with an application service in order to request and download encrypted audio and/or video content and associated metadata…”;¶89-¶91: “…favorite artist preferences…”; ¶93: “…the devices compiles the user's preferences based on inputs by the user and based on the user's actions (e.g., deletions, most played songs, etc.). The device then transmits user information to the server using a device specific ID in step 904. From the information, the server generates playlists for the user in step 906. The device then contacts the server for an update in step 908. If there are new recommendations (step 910), the server makes the content on the list available to the device in step 912 which is then downloaded and made available to the user in step 914…”)
transmitting by the content server to the client device of the listener media items other than the artist messages, the media items being selected based on the seed value to the client device of the listener over a network for streaming at the client device of the listener; the media items not being longer than the maximum predefined length (¶22: “…expiration of audio and subscription and usage rules that may be modified through programmed changes at the network/server level…”; ¶89: “…The device can add the new playlists to the collection on the device, so that a longer and longer list of content can be aggregated (which is preferably tied to memory reclaim logic, that deletes content automatically when a certain memory use threshold is exceeded for this type of content) or can simply replace the previous content…”;¶91: “…The length of the customized playlist may be specified by the user
 scoring the eligible artist messages based on a relevance of the message to the listener; (¶76: “…The songs available from a content provider are arranged in a master database. This master database can be searched using any criteria, such as artist, title, album, genre, release date, and so on, using a known sorting program. Each sort requires the server to send a sorted list of IDs, reducing the required processing by the device to save on battery power and reduce latency. The server prepares the data in a way that other attributes can be quickly and easily shown to a user. For example, when an artist is found and albums are displayed, they are displayed in alphabetical order to make it easy to find a particular album. Albums that are most recently released by the artist are highlighted in bold or otherwise flagged for the user, so that the user can also quickly see the most relevant and current material. Other indicators can be sent in a similar manner, such as data on "most popular" releases. A block diagram of device 10 showing elements required for handling lists in a catalog is shown in FIG. 1C. The elements are a logic database 704, a user interface 706, a master listing of tracks available 708, a sorted view of available tracks ("slice" files) 710, a file of duplicate titles 712, and an index of the files 714…”;¶89-¶91: “…favorite artist preferences…”)
selecting an eligible artist messages with a highest score; (¶57: “…The user can indicate a preference to subscribe or unsubscribe (or download any individual edition or group of editions) from any available interface…”;, ¶58: “…through any of these available means the user indicates a preference for 
transmitting the selected artist message to the client device of the listener over the network for streaming to the client device of the listener during the streaming of the selected media items (Fig 1B,¶57:”… the user can be given access to a selection of podcasts either via the portable wireless device 10 interface or via any other device 12, such as a PC with a browser. The user can select a podcast for his/her account by entering (or browsing) a URL manually or by searching or browsing an aggregation of available podcasts stored on the server 14 (which may be updated by the provider or by users from time to time)--this listing may be compiled by a server which aggregates available podcast content by periodically polling podcast URLs 20 and compiling and organizing the metadata. The listing of podcasts may be presented or made searchable/browseable by traditional means on a browser-based device. However, preferably, the list of available podcasts is also searchable and browseable (in addition to online live searches against a server) via an asynchronous catalog mechanism such as the one detailed in application '746. This would allow a user to review metadata and select podcasts for his/her account with low latency, even if the device was not presently connected to the Internet…”;¶71:”… In step 110 the process of downloading the selected song is started. During the downloading process the channel to the server is monitored. If the channel is still opened, the 
Khedouri discloses all of the above limitations, Khedouri does not distinctly describe the following limitations, but Shapiro however as shown discloses,
each artist message being no longer than a maximum predefined length(¶42: “…The percentage of time allocated to advertising and promotion may be based upon the type of subscription purchased. A more expensive premium service may include less (or no) advertising and promotion as compared to a standard subscription…”)
selecting by the content server a subset of the plurality of artist messages as eligible artist messages for the listener by selecting as eligible artist messages those artist messages of the plurality of artist messages that are created by artists that match an authorship of one or more of the transmitted media items provided to the client device of the listener; (Fig 2-4, Fig 4A, ¶56: “…After a user registers for the service and provides the user information to the server 18, the server 18 selects programs that are most likely to be appealing to the user. The selected programs are then transmitted to the user device 12 to allow the user to subscribe to one or more of the programs…Based on the selections and user information, the service may then construct and transmit the compilation data and content (if necessary) of the selected programs”; ¶57: “…in the case where a song is playing, information of the artist, album and song and representation of the album cover or other image (e.g., photo of artist), or in the case where 
Khedouri teaches a method/system for providing content to a plurality of handheld devices (including musical selections). Content and playlists may also be pushed by a server from other sources and means including, e.g., podcasting, based on predetermined rules, favorite preferences of users, and other criteria. Secondary reference Shapiro discloses receiving, modifying (based on user feedback) and delivering compilation data (media selections, podcasts, streaming media clips) dynamically to a user. Shapiro also teaches at ¶42: “…The percentage of time allocated to advertising and promotion may be based upon the type of subscription purchased. A more expensive premium service may include less (or no) advertising and promotion as compared to a standard subscription…”).Shapiro further discloses presenting a talk-based segment, video and audio content to a user and a rating interface (Fig 3, 4, ¶55-¶57, ¶85, ¶97-¶100). The known subscription techniques of Shapiro are applicable to the method/system of Khedouri as they both share characteristics and capabilities, namely they are directed to providing customized content to users. One of ordinary skill in the art would have recognized that applying the known techniques of Shapiro to Khedouri would have yielded predictable results and the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems, hence resulting in an improved system for providing for providing an on-demand compilation data of content elements to users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for providing content delivery and management to a plurality of handheld devices of Khedouri with the method/system for customized content delivery as 

With respect to Claims 2 and 11,
Khedouri and Shapiro disclose all of the above limitations, Shapiro further discloses,
wherein the identifying a subset of the plurality of artist messages as eligible artist messages for the listener further comprises: determining that the seed value indicates one of an artist or a media item by that artist; (¶60: “…Fine Tune screen 316 of this example allows the user to adjust the relative amount of one or more sub-types of content, such as musical styles, included in a program…The user also may edit the seed artists that are associated with a program, whereby music from the seed artists and artists of music similar to the seed artists is included in the program. A seed artist display 318 lists the seed artists available for a given program and allows the user to change the seed artists…”;¶82: “…the user may access a web site (not shown) to communicate with the application server 108 to register for a media content service, update their user profile, and browse, search, select and edit various program templates, including modifying selection of artists, genres, and styles, programming sequences, and creating custom programming sequences…select a media genre and style, and to select seed artists for a template, as well as modify other attributes of a template…”;¶88-
Khedour and Shapiro are directed to the same field of endeavor since they are related to providing customized content to users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for providing content delivery and management to a plurality of handheld devices of Khedouri with the method/system for customized content delivery as taught by Shapiro since it allows for providing an automated personalized program of content elements to a user via filtering and feedback techniques Fig 3, 4, ¶88-¶100).
Khedouri further discloses,
selecting as eligible artist messages those of the subset of the plurality of artist messages that are by that artist (¶78: “…The device sends an inquiry to other devices, identifying itself through its unique user ID (validated in advance by a central server) and providing the list of track IDs it is searching for (alternatively, the device can provide and compare 

With respect to Claims 3 and 12,
Khedouri and Shapiro disclose all of the above limitations, Khedouri further discloses,
wherein the scoring the plurality of eligible artist messages further comprises :3428825/30994/DOCS/3887276.4identifying feedback from the listener that is associated with an artist having an eligible artist message; (¶48: “…Through each device, the user can access his account on the server 14, using a user name, password, etc. Once he gains access to his account, the user can then make various changes, such as his address, telephone number, preferred credit card, etc. Moreover, the user can also make changes to his profile, including the genre of music he likes to hear, or can modify his lists of songs…”;¶93: “…lists can be generated by a user in many different ways. One simple and straightforward way is to present to a user all the selections available from a content provider. The user can then pick and choose each selection individually, or select a plurality of songs based on specific criteria. Another method is to have the user provide the server with a profile that includes his preferences/dislikes. The server can then use the profile to make selections from a master 
 scoring the eligible artist message based on the feedback(¶93: “…the devices compiles the user's preferences based on inputs by the user and based on the user's actions (e.g., deletions, most played songs, etc.). The device then transmits user information to the server using a device specific ID in step 904. From the information, the server generates playlists for the user in step 906. The device then contacts the server for an update in step 908. If there are new recommendations (step 910), the server makes the content on the list available to the device in step 912 which is then downloaded and made available to the user in step 914. If there are no new recommendations, the device again compiles a list of user preferences (step 902)…”)

With respect to Claims 4 and 13,
Khedouri and Shapiro disclose all of the above limitations, Khedouri further discloses,
filtering the eligible artist messages to remove artist messages, the filtering based on one or more criteria set for each eligible artist message by a corresponding artist.(¶94, ¶128: “…Each listed item may come with 





With respect to Claims 6 and 15, 
Khedouri and Shapiro disclose all of the above limitations, Shapiro further discloses, 
filtering the eligible artist messages to remove artist messages, the filtering based on a geographic location of the listener(Abstract: “…the method may comprise receiving user information from a plurality of users including location information of each user…”;¶26: “…the user's content may be localized with traffic, weather, local news, events and commentary tailored to the user's location to enhance the content's relevance to the user and to create the sense of local community that traditional broadcast radio, for example, delivers…”).
Khedour and Shapiro are directed to the same field of endeavor since they are related to providing customized content to users. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for providing content delivery and management to a plurality of handheld devices of Khedouri with the method/system for customized content delivery as taught by Shapiro since it allows for providing an automated personalized program of discrete content elements to a user based on user location (¶26, ¶34, ¶97-¶100).



With respect to Claims 7 and 16, 
Khedouri and Shapiro disclose all of the above limitations, Khedouri further discloses, 
filtering the eligible artist messages to remove artist messages, the filtering based on a determination of whether the artist message has been previously provided to the listener within a period of time(¶171: “…the user may indicate a desire for content matching his/her preferences to be periodically sent on an ongoing basis. In this case, the server can be made to periodically create additional playlists (which do not overlap the content previously sent to that user, except to the specific extent desired), and to repeat the procedure above whereby it makes the content available to the device. In this way, a user need not even revisit the PC to change preferences but can always receive more content…”).

With respect to Claims 8 and 17,
Khedouri and Shapiro disclose all of the above limitations, Khedouri further discloses,
filtering the eligible artist messages to remove artist messages, the filtering based on a whether a particular media item is to be presented to the listener (¶59: “…The user can be given the option to save any edition to a permanent collection (potentially for a fee, enforced by secure device software and/or the DRM usage rights associated with 

With respect to Claims 9 and 18,
Khedouri and Shapiro disclose all of the above limitations, Khedouri further discloses,
wherein each artist message comprises: a call to action comprising a link to be presented to the listener concurrently with the audio recording, the link adapted to perform an action when activated by the listener(¶57: “…e user can select a podcast for his/her account by entering (or browsing) a URL manually or by searching or browsing an aggregation of available podcasts stored on the server 14 (which may be updated by the provider or by users from time to time)--this listing may be compiled by a server which aggregates available podcast content by periodically polling podcast URLs 20 and compiling and organizing the metadata. The listing of podcasts may be presented or made searchable/browseable by traditional means on a browser-based device. However, preferably, the list of available podcasts is also searchable and browseable (in addition to online live searches against a server) via an asynchronous catalog mechanism… for each podcast the user is given access to basic metadata fields, which at minimum 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khedouri, Shapiro, in further view of Uhrig et al., US Patent Application Publication No US 2008/0281448A1.
With respect to Claims 5 and 14, 
Khedouri and Shapiro disclose all of the above limitations, the combination of Khedouri and Shapiro does not distinctly describe the following limitation, but Uhrig however as shown discloses,
wherein one of the filtering criteria indicates that an artist message is to be presented to a user only when the artist message can be presented before or after a selected media item (¶11: “…Also for example, a selected film or video (as first media) may be combined with marketing or advertising media (as second media), such as by interleaving the second media within the first media, by placing the second media periodically within the first media, or by including the second media at the beginning or end of the first media presentation…”).  
Uhrig discloses a method/system for playing, distribution, mixing and usage of media content. Khedouri, Shapiro and Uhrig are directed to the same field of endeavor since they are related to providing customized content to users. Therefore, it t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method/system for providing content delivery and management to a plurality of handheld devices of Khedouri with the method/system for customized content delivery of Shapiro and the media player method/system as taught .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
US Patent Application Publication No US 2008/0167016A1, Swanburg et al., “Scenario based content delivery”, relating to providing pertinent multimedia content to mobile subscribers based on dynamically created profiles. 
US Patent Application Publication No US 2013/0139091, Raciborski et al., “Rich Content Download”, relating to downloading content and presenting  additional content while the content file is downloaded, and allows selection of the additional content.
US Patent Application Publication No US 2015/0193516, Harb, “Real-time Broadcast Content Synchronization Database System”, relating to methods/ systems for feeding messages directly from the artist's existing social platforms, including Twitter, giving fans a new way to hear from or about their favorite artists as they are listening to them.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.

/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
                                                                                                        /LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629